      Case 4:18-cv-01044-HSG Document 164 Filed 04/30/19 Page 1 of 3



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone: (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17

18                              UNITED STATES DISTRICT COURT
19               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
20 TECHSHOP, INC., a California corporation,       CASE NO. 4:18-CV-01044-HSG (JCS)
   DORIS A. KAELIN, in her capacity as
21 Chapter 7 trustee for TECHSHOP, INC.,           DEFENDANTS AND
                                                   COUNTERCLAIMANTS’
22                Plaintiff,                       SUPPLEMENTAL RULE 26(a)(3) TRIAL
                                                   EXHIBIT LIST
23         vs.
                                                   Pre-Trial Conference: April 30, 2019 3:00 p.m.
24 DAN RASURE, et al.,                             Trial: June 3, 2019, 8:30 a.m.
                                                   Judge: Hon. Haywood S. Gilliam, Jr.
25                Defendants.

26
     AND RELATED COUNTERCLAIMS
27

28

                                                             CASE NO. 4:18-CV-01044-HSG
           DEFENDANTS AND COUNTERCLAIMANTS’ SUPPLEMENTAL RULE 26(a)(3) TRIAL EXHIBIT LIST
       Case 4:18-cv-01044-HSG Document 164 Filed 04/30/19 Page 2 of 3



 1          Defendants and Counterclaimants (“Defendants”) hereby provide their Supplemental Trial

 2 Exhibit List pursuant to Fed. R. Civ. P., 26(a)(3) and paragraph 3 of the Civil Pretrial and Trial

 3 Standing Order for Cases Before District Judge Haywood S. Gilliam, Jr. (“Standing Order”).

 4 Defendants’ Trial Exhibit List was originally filed as an exhibit to the parties’ Joint Pretrial

 5 Statement and Proposed Order. Defendants file this supplement to correct some clerical errors, try

 6 to improve legibility, and to include Defendants’ positions regarding Plaintiff’s objections.1

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
        1
        Defendants did not previously include their positions as to Plaintiff’s objections because
28 Plaintiff did not provide the basis for its exhibit objections until the very early morning hours on
   the day the Joint Pretrial Statement and Proposed Order was due to the Court.
                                            -2-                CASE NO. 4:18-CV-01044-HSG
             DEFENDANTS AND COUNTERCLAIMANTS’ SUPPLEMENTAL RULE 26(a)(3) TRIAL EXHIBIT LIST
      Case 4:18-cv-01044-HSG Document 164 Filed 04/30/19 Page 3 of 3



 1 DATED: April 30, 2019

 2                                       By       /s/ Andrea Pallios Roberts
 3                                         Ann McFarland Draper (Bar No. 065669)
                                           courts@draperlaw.net
 4                                         Draper Law Offices
                                           75 Broadway, Suite 202
 5                                         San Francisco, California 94111
                                           Telephone: (415) 989-5620
 6
                                           QUINN EMANUEL URQUHART &
 7                                         SULLIVAN, LLP
                                           Kevin P.B. Johnson (Bar No. 177129)
 8                                         kevinjohnson@quinnemanuel.com
                                           Andrea Pallios Roberts (Bar No. 228128)
 9                                         andreaproberts@quinnemanuel.com
                                           555 Twin Dolphin Drive, 5th Floor
10                                         Redwood Shores, California 94065-2139
                                           Telephone:    (650) 801-5000
11                                         Facsimile:    (650) 801-5100

12                                         Ed DeFranco (Bar No. 165596)
                                           eddefranco@quinnemanuel.com
13                                         51 Madison Avenue, 22nd Floor
                                           New York, NY 10010
14                                         Telephone:   (212) 849-7000
                                           Facsimile:   (212) 849-7100
15
                                           John E. Nathan (Pro Hac Vice)
16                                         jnathan155@yahoo.com
                                           John E. Nathan LLC
17                                         1175 Park Avenue
                                           New York, NY 10128
18                                         Telephone:    (917) 960-1667
19                                         Attorneys for Defendants and Counterclaimants
20

21

22

23

24

25

26

27

28

                                         -3-                CASE NO. 4:18-CV-01044-HSG
          DEFENDANTS AND COUNTERCLAIMANTS’ SUPPLEMENTAL RULE 26(a)(3) TRIAL EXHIBIT LIST
